 



EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made, entered into, and has an
effective date of January 1, 2019 (the “Effective Date”), by and between
Greenway Innovative Energy, Inc. (GIE) a wholly owned subsidiary of Greenway
Technologies, Inc. a Texas Corporation, with its principal place of business
located at. 1521 N. Cooper Street, Suite 205 Arlington, TX 76011 (“Company”),
and Tom Phillips, an individual located at 239 West Jefferson Blvd. Dallas, TX
75208 (“Employee”) (individually, a “Party”; collectively, the “Parties”).

 

RECITALS

 

WHEREAS, Company desires to employ Employee, and Employee desires to be employed
as Vice President of Operations for its wholly owned subsidiary Greenway
Innovative Energy, Inc. (GIE) and;

 

WHEREAS, Company desires to have an employment agreement with Employee as its
Vice President of Operations for GIE, subject to the terms and conditions of
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants and conditions
contained herein, the Parties hereto hereby agree as follows:

 

AGREEMENT

 

1. Term of Employment.

 

a. Specified Period. Company hereby employs Employee and Employee accepts
employment with Company for a period of fifteen months beginning on January 1,
2019.

 

b. Renewal. This Agreement is subject to automatic renewal annually each March
31st beginning March 31, 2020, and with the same terms and conditions as set
forth herein, unless either this Agreement is terminated pursuant to Section 8
hereof or a Party gives written notice to the other Party of its intent to
terminate, at least 60 days prior to expiration of the then-current term. The
first such annual term shall be defined as the “Initial Term”.

 

c. Employment Term Defined. “Employment term” refers to the entire period of
employment of Employee by Company, whether for the period provided above, or
whether terminated earlier as hereinafter provided or extended by mutual
agreement between Company and Employee.

 



1

   

 

2. Duties and Obligations of Employee.

 

Employee shall serve as Vice President of Operations and shall report to the
President of GIE.

 

Employee shall faithfully and diligently perform all services and duties as may
be requested and required of Employee by the President. Employee shall devote
such time and attention on an exclusive basis to oversee the operations of the
Company’s. Employee at all times during the employment term shall strictly
adhere to and obey all policies, rules and regulations established from time to
time governing the conduct of employees of the Company.

 

3. Exclusivity, Non-Disclosure.

 

a. Devotion to Company Business. Employee agrees to perform Employee’s services
efficiently and to the best of Employee’s ability. Employee agrees throughout
the term of this Agreement to devote his time, energy and skill to the business
of the Company and to the promotion of the best interests of the Company;
provided, however, that nothing in this Agreement shall preclude the Employee
from devoting time required:

 

  (i) for serving as a director or officer of any organization or entity that
does not compete with the Company or any other businesses in which the Company
is directly involved or becomes involved as a function of Employee’s duties;  
(ii) delivering lectures or fulfilling speaking engagements;   (iii) engaging in
charitable and community activities, including sitting on any Boards of
Directors and/or committees of such organizations related to such activities or
  (iv) participating in other non- competing ventures that allow Employee to
make a living and pay bills; provided, however, that such activities do not
interfere with the performance of his duties hereunder.

 

b. Trade Secrets. Employee agrees that he shall not at any times, either during
or subsequent to his employment term, unless expressly consented to in writing
by Company, either directly or indirectly use or disclose to any person or
entity any confidential information of any kind, nature or description
concerning any matters affecting or relating to the business of Company,
including, but not limited to, information concerning the customers of Company,
Company’s marketing methods, compensation paid to employees, independent
contractors or suppliers and other terms of their employment or contractual
relationships, financial and business records, know-how, or any other
information concerning the business of Company, its manner of operations, or
other data of any kind, nature or description. Employee agrees that the above
information and items are important, material and confidential trade secrets and
these affect the successful conduct of Company’s business and its goodwill.

 

c. Inventions and Patents. Employee agrees to disclose and to assign immediately
to the Company, or to any persons designated by the Company, or at the Company’s
option, any of the Company’s successors or assigns, all inventions or
improvements relating to the Company’s GTL business which are or were made,
conceived or reduced to practice by Employee, whether acting independently or
with others, during the course of Employee’s employment with the Company.

 



2

   

 

d. Third Party Information. Employee recognizes that the Company has received
and, in the future, will receive from third parties their confidential or
proprietary information subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it only for certain limited
purposes. Employee agrees to hold all such confidential or proprietary
information in the strictest confidence and not to disclose it to any person,
firm or corporation or to use it except as necessary in carrying out Employee’s
work for the Company consistent with the Company’s agreement with such third
party.

 

4. Solicitation of Employees. Employee agrees that for a period of eighteen (18)
months immediately following the termination of Employee’s relationship with the
Company for any reason, whether with or without good cause or for any or no
cause, at the option either of the Company or Employee, with or without notice,
Employee will not hire any employees of the Company and will not, either
directly or indirectly, solicit, induce, recruit or encourage any of the
Company’s employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage or take away employees of the
Company, either for Employee or for any other person or entity Employee or for
any other person or entity.     5. Noncompetition Covenants. Employee further
agrees that during the period of employment by the Company and for a period of
two (2) years thereafter, regardless of the reason for the termination of such
employment, Employee will not, directly or indirectly, whether alone or as a
partner, joint venture, officer, director, consultant, employee, independent
contractor or stockholder of any company or business organization, engage in any
business activity and/or accept employment with any person or entity, which is
or may be directly or indirectly in competition with the products or services
being marketed, promoted, distributed, developed, planned, sold or otherwise
provided by the Company.

 

The ownership by Employee of not more than a) one percent of the shares of
capital stock of any publicly traded corporation having a class of equity
securities traded on a national securities exchange shall not be deemed, in and
of itself, to violate this section. Employee may own any percentage of private
companies without violating this Section.

 

6. Compensation.

 

a. Salary. Subject to the termination of this Agreement as provided herein,
Company shall compensate Employee for his services hereunder at an annual salary
of $120,000.00 and payable in accordance with the Company’s practices, less
normal payroll deductions, and prorated for the actual employment term. In the
event the Company does not have sufficient cash on hand to pay such monthly Base
Salary, Employee agrees to voluntarily defer such payment(s) until such time as
sufficient cash is available to make such payments. Such “Deferred
Compensation”, if any, shall be a priority payment when cash is sufficient to
make such payment(s) in conjunction with advice and counsel from the Company’s
Chief Financial Officer, as to what constitutes cash sufficiency from time-to
time. If there is disagreement with the CFO’s position as to what constitutes
cash sufficiency, the Employee shall request the Board of Directors to make such
a determination.

 

b. Deferred Salary. Any and all amounts due Employee for services prior to the
Effective Date of this Agreement shall be considered Deferred Compensation.

 

c. Stock Compensation. Employee shall receive five million, (5,000,000) shares,
of the Company’s common stock, par value $.0001 per share (the “Common Stock”),
restricted pursuant to Rule 144, at no cost to Employee and be delivered within
thirty (30) business days of the Execution Date or as soon as the shares are
available for issuance after that date.

 



3

   

 



d. Salary Increases; Bonuses. Employee may receive such annual increases in
salary and such additional compensation as may be determined by the Board of
Directors of the Company in its sole discretion. Such salary increases, and/or
additional compensation shall be paid to Employee on the anniversary date of
this Agreement during the Employment Term, and at such other times as may be
determined by the Board of Directors.

 

e. Employee Incentives. Employee shall be entitled to receive incentives under
all incentive plans made available by Company or in the future to similarly
situated employees, subject to the terms, conditions and overall administration
of such plans, including but not limited to stock options, profit sharing, and
any other incentive plans that the Company has or will make available to
similarly situated employees.

 

In addition, the Employee shall be entitled to the following incentives.

 

  1. Upon the Sale or License of First G-Reformer, Employee shall receive a
bonus of one million (1,000,000) shares of Company stock, restricted pursuant to
Rule 144, which will be issued when the first G reformer has been licensed.    
    2. Upon the Sale or License of first GWTI developed F/T Unit, Employee shall
receive a bonus of one million (1,000,000) shares of Company stock, restricted
pursuant to Rule 144, which will be issued when the first GWTI developed F/T
Unit has been licensed.

 

7. Employee Benefits.

 

a. Vacation. Employee shall be entitled, during each employment year, to four
weeks’ vacation, per annum, non-cumulative. Employee may be absent from his
employment for Vacation only at such times as may be convenient to Company and
Employee. Should Company require Employee’s time during each annual term of this
Agreement such that Employee can’t use the entire vacation time allotted,
Company shall allow Employee to carry over any unused vacation to the next
annual term. Should this Agreement be terminated by either Party, Company shall
pay Employee for any unused vacation at the rate of $57.69231 per hour.

 

b. Medical Coverage. Company agrees to include Employee in the coverage of is
medical and dental insurance when and if implemented.

 

c. Plan Participation. Employee shall be entitled to participate in or to
receive benefits under all of Company’s executive employee benefit plans made
available by Company or in the future to similarly situated employees, subject
to the terms, conditions and overall administration of such plans, including but
not limited to 401(k) plans, IRA plans, E.R.I.S.A Plans, any other retirement or
benefit plans that the Company has made available to similarly situated
employees.

 



4

   

 

8. Business Expenses.

 

Employee will be required to incur travel, meals, entertainment and other
business expenses on behalf of the Company in the performance of Employee’s
duties hereunder. Company will reimburse Employee for all such reasonable
business expenses incurred by Employee within 21 calendar days in connection
with Company’s business upon presentation of receipts or other acceptable
documentation of the expenditures. In compensating Employee for expenses, the
ordinary and usual business guidelines and documentation requirements shall be
adhered to by Company and Employee. Company will pay for any Employee expenses
on behalf of the Company directly if any Deferred Compensation is owed to
Employee.

 

9. Termination of Employment.

 

(1) Termination for Cause. For purposes of this Agreement, “Cause” shall mean
the occurrence of any one of the following events:

 

(a) Employee’s material breach of any provision of this Agreement or of
Executive Employee Confidentiality, Non-Competition and Invention Assignment
Agreement of evendate herewith, entered by and between the Company and Employee,
which breach is not cured within ten days after the Company provides Employee
with written notice of the nature and existence of such material breach;

 

(b) Employee’s willful refusal to obey written directions of Employee’s
supervisor of the Company (so long as such directions do not involve illegal or
immoral or otherwise improper acts), which refusal continues for a period of
five business days after notice to Employee by the Company, and which notice
references such refusal and this Section8.

 

(c) Employee’s failure to perform Employee’s duties and responsibilities with
diligence and in accordance with the written productivity and quality
requirements of the Company, which failure continues for a period of ten
business days after written notice to Employee by the Company of Employee’s
failure to perform; provided, however, that if Employee has been provided
written notice pursuant to this Section 8 on two separate occasions during the
Initial Term, any subsequent failure by Employee to perform Employee’s duties
and responsibilities in accordance with the Company’s requirements shall
constitute Cause and the Company shall not be required to provide any written
notice or opportunity for Employee to correct Employee’s performance prior to a
termination of Employee’s employment by the Company;

 

(d) Employee’s repeated refusal to comply with Company written policies or
requirements which are adopted by the Board of Directors from time to time and
which apply to Employee’s responsibilities;

 

(e) Employee’s action, or failure to act, in violation of any provision of the
Company’s standard published employee guidelines, including but not limited to
any policy concerning sexual harassment, substance abuse, as such policies may
be in effect from time to time, if such violation of the Company’s policy would
generally result in the termination of employment of a Company employee;

 

(f) Fraud or dishonesty by Employee; or

 

(g) If Employee is convicted or admits to the commission of a criminal offense
or act of moral turpitude that constitutes a felony in the jurisdiction in which
the offense is committed.

 

(h) The notice of termination required by this section shall specify the ground
for the termination and shall be supported by a statement of all relevant facts.

 



5

   

 

(2) Termination Upon Death or Disability.

 

i. Death. This Agreement shall be terminated immediately upon the death of
Employee. In the event of Employee’s death, the Employee’s family shall continue
to be covered by all the Company’s medical, health and dental plans as in effect
at such time, at the Company’s expense for at least six (6) months following the
Employee’s death in accordance with the terms of such plans. In the event such
coverage would violate applicable law, Company shall take such actions as it
deems appropriate in good faith to provide the benefits described in the
preceding sentence.

 

ii. Disability. Company reserves the right to terminate this Agreement if, due
to illness or injury, either physical or mental, Employee is unable to perform
Employee’s customary duties as an employee of Company, unless reasonable
accommodation can be made to allow Employee to continue working, for more than
30 days in the aggregate out of a period of 12 consecutive months. The
disability shall be determined by a certification from a physician. Such a
termination shall be affected by giving ten days’ written notice of termination
to Employee. Termination pursuant to this provision shall not prejudice
Employee’s rights to receive disability insurance payments or the continued
compensation pursuant to this Agreement.

 

iii. Termination under this section for either death or disability shall not be
considered “for cause” for the purposes of this Agreement.

 

(3). Effect of Merger, Transfer of Assets, or Dissolution. Without the prior
written consent of Employee, this Agreement shall not be terminated by any
voluntary or involuntary dissolution of Company resulting from a merger or
consolidation in which Company is not the consolidated or surviving corporation,
or a transfer of all or substantially all the assets of Company. In the event of
any such merger or consolidation or transfer of assets, Employee’s rights,
benefits, and obligations hereunder shall be assigned to the surviving or
resulting corporation or the transferee of Company’s assets, unless Employee
agrees otherwise.

 

(4) Payment on Termination. If Company terminates this Agreement ‘‘without
cause,” it shall pay “Severance Benefits” to the Employee. Severance Benefits
shall mean, for purposes of this Agreement, a cash payment equal to the
aggregate compensation payable to the Employee during the remaining term of this
Agreement, including all salary, commissions, bonuses and other compensation.

 

(5) Termination by Employee.

 



i. Without Cause. Employee may terminate this Agreement without cause upon 30
days’ prior written notice to Company.

 



6

   

 

ii. With Cause. Employee may terminate this Agreement immediately with cause, in
which event Employee shall receive the Payment on Termination in accordance with
Section 8(4) herein. For the purposes of this Agreement, “cause” for termination
by Employee shall be a breach of any material covenant or obligation hereunder;
or the termination of this Agreement without the prior written consent of
Employee due to the voluntary or involuntary dissolution of the Company, any
merger or consolidation in which the Company is not the surviving or resulting
corporation, or any transfer of all or subsequently all the assets of Company.

 

10. General Provisions.

 

a. Binding Effect. This Agreement shall be binding upon and inure to the benefit
of the Parties hereto their respective devisees, legatees, heirs, legal
representatives, successors, and permitted assigns. The preceding sentence shall
not affect any restriction on assignment set forth elsewhere in this Agreement.

 

b. Notices. Any notice, request, instruction, or other document required by the
terms of this Agreement, or deemed by any of the Parties hereto to be desirable,
to be given to any other party hereto shall be in writing and shall be given by
personal delivery, overnight delivery, mailed by registered or certified mail,
postage prepaid, with return receipt requested, or sent by facsimile/electronic
transmission to the addresses of the Parties as follows:

 

  To Company:         Greenway Technologies, Inc     Greenway Innovative Energy,
Inc.     1521 N. Cooper Street, Suite 205     Arlington, TX 76011     Attn:
President         To Employee:         Tom Phillips     239 West Jefferson Blvd
    Dallas, TX 75208

 

The persons and addresses set forth above may be changed from time to time by a
notice sent as aforesaid. If notice is given by personal delivery or overnight
delivery in accordance with the provisions of this Section, such notice shall be
conclusively deemed given at the time of such delivery provided a receipt is
obtained from the recipient. If notice is given by mail in accordance with the
provisions of this Section, such notice shall be conclusively deemed given upon
receipt and delivery or refusal. If notice is given by facsimile/electronic
transmission in accordance with the provisions of this Section, such notice
shall be conclusively deemed given at the time of delivery if during business
hours and if not during business hours, at the next business day after delivery,
provided a confirmation is obtained by the sender.

 

c. Sums Due Deceased Employee. If Employee dies prior to the expiration of the
employment term, any sums that may be due him from Company under this Agreement
as of the date of death shall be paid to Employee’s executors, administrators,
heirs, personal representatives, successors, and assigns within sixty days of
Employees death.

 



7

   

 

d. Assignment. Subject to all other provisions of this Agreement, any attempt to
assign or transfer this Agreement or any of the rights conferred hereby, by
judicial process or otherwise, to any person, firm, Company, or corporation
without the prior written consent of the other Party, shall be invalid, and may,
at the option of such other Party, result in an incurable event of default
resulting in termination of this Agreement and all rights hereby conferred.

 

e. Choice of Law. This Agreement and the rights of the parties hereunder shall
be governed by and construed in accordance with the laws of the State of Texas
including all matters of construction, validity, performance, and enforcement
and without giving effect to the principles of conflict of laws.

 

f. Jurisdiction. The parties submit to the jurisdiction of the Courts of the
State of Texas or a Federal Court impaneled in the State of Texas for the
resolution of all legal disputes arising under the terms of this Agreement.

 

g. Indemnification. Company shall indemnify, defend and hold Employee harmless,
to the fullest extent permitted by law, for all claims, demands, losses, costs,
expenses, obligations, liabilities, damages, recoveries and deficiencies,
including interest, penalties and reasonable attorney’s fees that Employee shall
incur or suffer that arise from, result from or relate to the discharge of
Employee’s duties under this Agreement. Company shall maintain adequate
insurance for this purpose or shall advance Employee any expenses incurred in
defending any such proceeding or claim to the maximum extent permitted bylaw.

 

h. Entire Agreement. Except as provided herein, this Agreement, including
exhibits, contains the entire agreement of the Parties, and supersedes all
existing negotiations, representations, or agreements and all other oral,
written, or other communications between them concerning the subject matter of
this Agreement. There are no representations, agreements, arrangements, or
understandings, oral or written, between and among the Parties hereto relating
to the subject matter of this Agreement that are not fully expressed herein.

 

i. Severability. If any provision hereof is held to be illegal, invalid or
unenforceable under present or future laws effective during the term hereof,
such provision shall be fully severable. This Agreement shall be construed and
enforced as if such illegal, invalid or unenforceable provision had never
comprised a part hereof, and the remaining provisions hereof shall remain in
full force and effect and shall not be affected by the illegal, invalid or
unenforceable provision or by its severance wherefrom. Furthermore, in lieu of
such illegal, invalid or unenforceable provision there shall be added
automatically by the Company as a part hereof a provision as similar in terms to
such illegal, invalid or unenforceable provision as may be possible and legal,
valid and enforceable.

 

j. Captions. The captions in this Agreement are inserted only as a matter of
convenience and for reference and shall not be deemed to define, limit, enlarge,
or describe the scope of this Agreement or the relationship of the Parties, and
shall not affect this Agreement or the construction of any provisions herein.

 



8

   

 



k. Modification. No change, modification, addition, or amendment to this
Agreement shall be valid unless in writing and signed by all Parties hereto.

 

I. Attorneys’ Fees. In the event any Party hereto shall commence legal
proceedings against the other to enforce the terms hereof, or to declare rights
hereunder, as the result of a breach of any covenant or condition of this
Agreement, the prevailing Party in any such proceeding shall be entitled to
recover from the losing Party its costs of suit, including reasonable attorneys’
fees, as may be fixed by the court.

 

m. Taxes. Any income taxes required to be paid in connection with payments due
hereunder, shall be borne by the Party receiving such payment.

 

n. Not for the Benefit of Creditors or Third Parties. The provisions of this
Agreement are intended only for the regulation of relations among the Parties.
This Agreement is not intended for the benefit of creditors of the Parties or
other third Parties and no rights are granted to creditors of the Parties or
other third Parties under this Agreement. Under no circumstances shall any third
party, who is a minor, be deemed to have accepted, adopted, or acted in reliance
upon this Agreement.

 

o. Counterparts. This Agreement may be executed in several counterparts and it
shall not be necessary for each Party to execute each of such counterparts, but
when all of the parties have executed and delivered one of such counterparts,
the counterparts, when taken together, shall be deemed to constitute one and the
same instrument, enforceable against each Party in accordance with its terms.

 

p. Facsimile Signatures. The parties hereto agree that this Agreement may be
executed by facsimile signatures and such signatures shall be deemed originals.
The parties further agree that within ten days following the execution of this
Agreement, they shall exchange original signature pages.

 

SIGNATURE PAGE TO FOLLOW

 



9

   

 



IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be duly
executed as of the Effective Date.

 

[ex10-53_001.jpg] 

 

10

   

